Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/22/2021.  Accordingly, claims 1- 12 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s  without being superimposed over the route” (emphasis added by examiner). The specification is silent regarding this limitation, there is no mention of “without being superimposed over the route”, and it is unclear how the displayed lane recommendation can be displayed on the map without it being superimposed over the route? 
As per claims 2-10 they all depend from claim 1 and are therefore rejected for having the same deficiencies as presented above with respect to claim 1. 
As per claims 11 & 12 they recite the same limitation, hence have the same deficiencies, as presented above with respect to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2012/0268351 A1) in view of Kumagai (WO2007077829 A1) and further in view of Audi (DE102011013855 A1).
Sasaki discloses: 
1: A method for displaying maneuvering instructions via a navigation device for a route, the method comprising the acts of:
depending on a distance of the navigation device from the location at which a driving maneuver is to be carried out in accordance with the route (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15):
(see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15);
converting the first maneuvering instruction into a second maneuvering instruction in response to the navigation device being closer to the location of the driving maneuver than the predetermined distance, wherein the first and the second maneuvering instructions both correspond to the same driving maneuver (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15);
wherein the first and the second maneuvering instructions are each displayed such that they each cover part of the displayed digital map (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15);
graphically linking the point to the first or second maneuvering instruction, wherein the graphical linking is via a graphic link that abuts the point at one end of the graphic link and the first or second maneuvering instruction at another end of the graphic link (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15).  
Sasaki discloses the invention as detailed above. 
However Sasaki does not appear to explicitly disclose displaying a digital map on a display of the navigation device, the digital map including a graphical depiction of the route and a point on the graphical depiction of the route corresponding to a location at which a driving maneuver is to be carried out in accordance with the route; and graphically linking the point on the digital map to the first or second maneuvering instruction. 
Nevertheless Kumagai—who is in the same field of endeavor—discloses displaying a digital map on a display of the navigation device, the digital map including a graphical depiction of the route and a point on the graphical depiction of the route corresponding to a location at which a driving maneuver is (see Kumagai at least fig. 1 & 3-5).
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine the teachings of Kumagai’s digital map with those of Sasaki’s guidance system in order to provide for a more user-friendly and overall improved user experience (i.e., by displaying the map with the proper notification markers in the direction the user/driver is looking). 
Motivation to combine Kumagai and Sasaki comes from knowledge well known in the art. 
Furthermore, Sasaki does not appear to explicitly disclose displaying a map in a perspective manner on a display of the navigation device. 
Nevertheless, Audi--who is in the same field of endeavor—discloses displaying a map in a perspective manner on a display of the navigation device (see Audi at least fig. 2-6B and in particular fig. 2- 4C). 
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine the teachings of Sasaki guidance system with those of Audi’s image representation of a travel path in order to form a more improved user experience (i.e., providing the user with a more intuitive/realistic map guidance display). 
Motivation to combine Sasaki with Audi not only comes from knowledge well known in the art but also from Audi (see at least par. 7-10). 
Sasaki, Kumagai and Audi disclose claim 2: wherein the first and second maneuvering instructions are essentially rectangular; and wherein the graphic link between the point on the digital map and the first or second maneuvering instruction is configured in the shape of a funnel and adjoins a large part of one side of the respective maneuvering instruction (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).

Sasaki, Kumagai and Audi disclose claim 3: wherein the first and second maneuvering instructions each comprise an arrow which represents the driving maneuver to be carried out, and each indicate the distance between the navigation device and the location of the Page 3 of 10Serial No. 15/356,757 Attorney Docket No. 080437.69632US maneuver (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki, Kumagai and Audi, in the instant claim is the same as that in claim 1 above.  
Sasaki, Kumagai and Audi disclose claim 4: wherein the first and second maneuvering instructions each comprise an arrow which represents the driving maneuver to be carried out, and each indicate the distance between the navigation device and the location of the maneuver (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki, Kumagai and Audi, in the instant claim is the same as that in claim 1 above.  
Sasaki, Kumagai and Audi disclose claim 5: wherein the second maneuvering instruction additionally also indicates a designation of the road which is to be reached using the maneuver (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki, Kumagai and Audi, in the instant claim is the same as that in claim 1 above.  
Sasaki, Kumagai and Audi disclose claim 6: wherein the method serves to output a lane recommendation, and further comprises the acts of: depending on the distance of the navigation device from the location at which a lane recommendation is to be carried out: displaying a first lane instruction corresponding to the lane recommendation if the navigation device is located before the location of the lane recommendation in the direction of movement; converting the first lane instruction into a second (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki, Kumagai and Audi, in the instant claim is the same as that in claim 1 above.  
Sasaki, Kumagai and Audi disclose claim 7: wherein the second lane instruction is displayed adjacent the marking of the current position so as to move along with the marking of the current position (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki, Kumagai and Audi, in the instant claim is the same as that in claim 1 above.  
Sasaki, Kumagai and Audi disclose claim 8: further comprising the act of: determining the lane in which the navigation device is located, using a camera system, wherein the first and the second lane instructions each comprise an indication of the determined lane (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki, Kumagai and Audi, in the instant claim is the same as that in claim 1 above.  
Sasaki, Kumagai and Audi disclose claim 9: further comprising the acts of: displaying a predetermined number of equally spaced-apart distance markings on the graphical depiction of the route starting from the location of the maneuver in the direction of the current position of the navigation device, wherein each distance marking is assigned a distance from the location of the maneuver; displaying the same number of status markings, wherein each status marking is assigned a distance marking on the graphical depiction of the route, wherein the respective status marking changes its appearance if the current position of the navigation device is closer to the location of the maneuver than the distance assigned to the corresponding distance marking (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki, Kumagai and Audi, in the instant claim is the same as that in claim 1 above.  
Sasaki, Kumagai and Audi disclose claim 10: wherein the status markings are displayed in a row, and wherein successively displayed status markings are assigned successive distance markings (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki, Kumagai and Audi, in the instant claim is the same as that in claim 1 above.  
Sasaki, Kumagai and Audi disclose claim 11: A navigation device having a display unit for displaying maneuvering instructions for a route; wherein the navigation device includes a processor and associated memory configured to: display a digital map in a perspective manner on the display unit, the digital map including a graphical depiction of the route and a point on the graphical depiction of the route corresponding to a location at which a driving maneuver is to be carried out in accordance with the route; depending on a distance of the navigation device from the location at which a driving maneuver is to be carried out in accordance with the route: display, on the display unit, a first maneuvering instruction corresponding to the driving maneuver if the navigation device is further from the location of (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki, Kumagai and Audi, in the instant claim is the same as that in claim 1 above.  
Sasaki, Kumagai and Audi disclose claim 12: A vehicle, comprising a navigation device having a display unit for displaying maneuvering instructions for a route, wherein the navigation device includes a processor and associated memory configured to: display a digital map in a perspective manner on the display unit, the digital map including a graphical depiction of the route and a point on the route corresponding to a location at which a driving maneuver is to be carried out in accordance with the route; depending on a distance of the navigation device from the location at which a driving maneuver is to be carried out in accordance with the route: display, on the display unit, a first maneuvering instruction corresponding to the driving maneuver if the navigation device is further from the location of the driving maneuver than a predetermined distance, convert the first maneuvering instruction into a second maneuvering instruction in response to the navigation device being closer to the location of the driving maneuver than the predetermined distance, wherein the first and the second maneuvering instructions both correspond to the same driving maneuver, and wherein the first and the second (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki, Kumagai and Audi, in the instant claim is the same as that in claim 1 above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591. The examiner can normally be reached 9-9:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663